United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.L., Appellant
and
DEPARTMENT OF THE INTERIOR,
NATIONAL PARK SERVICE,
King of Prussia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1581
Issued: August 5, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 19, 2019 appellant filed a timely appeal from a June 26, 2019 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that following the June 26, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish a medical condition
causally related to the accepted May 13, 2019 employment incident.
FACTUAL HISTORY
On May 13, 2019 appellant, then a 52-year-old park ranger, filed a traumatic injury claim
(Form CA-1) alleging that on that date he injured his lower back and right knee as a result of his
pant leg getting caught when he was taking a scooter off the platform of a pick-up truck, causing
him to twist fiercely while in the performance of duty. He did not immediately feel pain, but noted
that he began to feel pain in his right flank to back and right knee as he continued to work.
Appellant stopped work on May 14, 2019.
In a May 17, 2019 development letter, OWCP informed appellant that the evidence
submitted was insufficient to establish his claim. It advised him of the factual and medical
evidence necessary to establish his claim and also provided a questionnaire for completion. OWCP
afforded appellant 30 days to provide the necessary factual information and medical evidence.
OWCP subsequently received a May 25, 2019 duty status report (Form CA-17) from a
physician with an illegible signature. The form noted a date of injury of May 13, 2019 and
description of injury as “twisting injury low back and knee.” The provider noted a diagnosis of
low back and right knee pain and recommended that he resume full-time modified duty.
By decision dated June 26, 2019, OWCP accepted that the May 13, 2019 employment
incident occurred as alleged, but denied appellant’s traumatic injury claim because the evidence
of record did not include medical evidence containing a diagnosis in connection with the accepted
employment incident. Accordingly, it found that the requirements had not been met to establish
an injury as defined by FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation of FECA,4 that an injury was sustained in the performance of duty as alleged, and
that any disability or medical condition for which compensation is claimed is causally related to

3

Supra note 1.

4
S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).

2

the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
In order to determine whether a federal employee has sustained a traumatic injury in the
performance of duty, OWCP must first determine whether fact of injury has been established.7
There are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time, place, and in the manner alleged.8 Second, the employee must submit evidence, generally
only in the form of probative medical evidence, to establish that the employment incident caused
a personal injury.9
Rationalized medical opinion evidence is required to establish causal relationship. The
opinion of the physician must be based on a complete factual and medical background, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment incident.10
Neither the mere fact that, a disease or condition manifests itself during a period of employment,
nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents is sufficient to establish causal relationship.11
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a medical
condition causally related to the accepted May 13, 2019 employment incident.
The only medical evidence submitted was a May 25, 2019 CA-17 form from a physician
with an illegible signature. The Board has held, however, that reports that are unsigned or that
bear illegible signatures cannot be considered as probative medical evidence because they lack
proper identification.12 This report, therefore, is of no probative value to establish appellant’s
claim.

5

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
6
K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

D.B., Docket No. 18-1348 (issued January 4, 2019); S.P., 59 ECAB 184 (2007).

8

D.S., Docket No. 17-1422 (issued November 9, 2017); Bonnie A. Contreras, 57 ECAB 364 (2006).

9
B.M., Docket No. 17-0796 (issued July 5, 2018); David Apgar, 57 ECAB 137 (2005); John J. Carlone, 41 ECAB
354 (1989).
10

S.S., Docket No. 18-1488 (issued March 11 2019).

11

J.L., Docket No. 18-1804 (issued April 12, 2019).

12
G.N., Docket No. 19-0184 (issued May 29, 2019); Thomas L. Agee, 56 ECAB 465 (2005); Richard F. Williams,
55 ECAB 343 (2004).

3

As there is no medical evidence of record that establishes a medical diagnosis in connection
with the accepted employment incident, appellant has not met his burden of proof to establish that
he sustained an injury causally related to the accepted May 13, 2019 employment incident.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a medical
condition causally related to the accepted May 13, 2019 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the June 26, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: August 5, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

